Citation Nr: 0534097	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-24 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from August 1945 to October 
1948, September 1950 to August 1961, and July 1966 to March 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
Though the veteran's January 2004 notice of disagreement 
initially referred to seven issues, an August 2003 VA Form 9 
appealed only the matter concerning service connection for a 
right shoulder injury.  

The veteran appears to have sought service connection for 
fungus in his original claim, and the RO should address this 
accordingly.


FINDING OF FACT

Mild osteoarthrosis of the right shoulder is not 
etiologically linked to military service, according to the 
most probative evidence of record.  


CONCLUSION OF LAW

Service connection for left a right shoulder disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004), must be considered.  


The record contains May 2002 and June 2003 letters informing 
the veteran of which portion of information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  The letter told the veteran 
of information and evidence needed to substantiate and 
complete a claim of service connection.  Additionally, the 
January 2004 supplemental statement of the case highlighted 
that the record lacked medical evidence since discharge.  The 
veteran was notified and aware of the evidence needed to 
substantiate his claims, the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appellant received sufficient VCAA 
notification prior to the rating decision on appeal.  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (holding 
that any timing error can be cured when VA employs proper 
subsequent process).  Moreover, the appellant was generally 
advised to submit any additional evidence that pertained to 
the matter; particularly, the RO asked the veteran, after 
issuing various determinations, to essentially make any 
comment concerning the information contained therein (whether 
in a notice of disagreement, substantive appeal, or in 
response to the supplemental statement of the case).  In 
effect, the veteran was advised to continue to submit any 
kind of information he thought would assist his case.  
Pelegrini, 18 Vet. App. at 121.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim, which 
includes providing a medical examination when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  All available service medical and personnel records 
have been obtained.  The RO obtained McAllen VA outpatient 
treatment records from February 2002 to February 2003.  The 
RO asked Kaiser Permanente Hospital for records from July 
1983, and the facility responded that it had not treated the 
veteran in 1983, and that he was not a Kaiser member prior to 
1986.  It appears that Kaiser Permanente may not have sent 
records from 1986 forward-however, remanding for these 
records would unnecessarily impose additional burden on VA, 
see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), with no 
benefit flowing to the claimant, because the veteran has 
stated that he did not commence receiving treatment for his 
shoulder until 2002.  Also, he had initially indicated that 
the records from Kaiser concerned PTSD, for which the veteran 
has already been granted service connection.  The RO also 
received notice from Legacy Good Samaritan Hospital and 
Medical Center that it did not have any records for the 
veteran.  Additionally, the record contains a June 2003 VA 
examination, which reflects thorough review of the veteran's 
claims file.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

It is further noted that upon receipt of the supplement 
statement of the case, the veteran submitted a statement that 
he had no additional evidence to furnish, and felt that he 
had made his case clear.  

Based on the foregoing, in the circumstances of this case, 
any additional development or notification would serve no 
useful purpose, and VA has satisfied its duties to the 
veteran.  

I.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  Id. § 
3.303(d).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).  

II.  Analysis

The veteran contends that a right shoulder disability 
occurred at the same time he hurt his service-connected left 
knee in service when he was stationed in Korea CBMU-1. In his 
substantive appeal, the veteran asserted that he was 
operating a Pull Grader, when the crank began spinning and 
caught him between both legs.  Not only did he injure his 
knee, but the force of the crank threw him off of the Pull 
Grader on the ground, which had involved a six foot drop onto 
gravel and rock-the veteran stated that he landed on his 
right shoulder.  The veteran stated that his occurred in a 
Wartime Combat Zone.  

The veteran also articulated that a corpsman examined his 
injured knee and shoulder, and had stated that the shoulder 
was badly bruised.  The veteran remarked that x-rays were not 
taken, and because he had been in a combat area, there was 
not time to record the accident.  The veteran asserted that 
the main mission had been to keep the road open for supplies 
for the troops.  

A careful review of the record, in light of the veteran's 
allegations, indicates, however, that the claim cannot be 
granted at this time.   

The veteran's DD Form 214 for active duty from September 1950 
to March 1956 indicates that he was awarded a Good Conduct 
Medal, National Defense Service Medal, Korean Service Medal, 
United Nations Service Medal, Presidential Unit Citation, and 
Korean PUC.  The listed most significant duty assignment was 
CBMU 101.  For active duty from July 1966 to March 1971, the 
veteran received a Combat Action Ribbon, Vietnam Service 
Medal w/ Fleet Marine Force Combat Operations Insignia, Navy 
Unit Commendation Ribbon, National Defense Service Medal, and 
Vietnam Campaign Medal.  

Military personnel records show that the veteran was eligible 
to wear the Korean Service Medal for service with the 
Construction Battalion Maintenance Unit 101, attached to the 
First Marine Aircraft Wing, in a duty status from September 
2, 1953, to July 14, 1955.  

The veteran's service medical records contain sick call 
treatment records from 1952 to 1954.  During that time 
period, attending medical providers noted a number of 
conditions for which the veteran was treated, like a 
contusion on the forehead, stomach pain, dizziness, an 
infection in the left ear, a cold, and fungus of hand and 
feet.  Particularly, in November 1953, a treatment note 
indicated that the veteran had hit the left inside of his 
knee cap while cranking a crank handle.  An x-ray was 
negative for a fracture.  The veteran was given an ace 
bandage and aspirin.  A few days later the veteran's knee was 
improving.  

A March 1956 Report of Medical Examination found an 
abnormality with a lower extremity, particularly residue of 
left knee injury in 1953, occasionally symptomatic.  
Otherwise, a clinical evaluation of the veteran's upper 
extremities was normal.  An August 1961 Report of Medical 
Examination rendered a normal clinical evaluation.  On a July 
1966 Report of Medical History, the only choice marked was 
mumps; the veteran did not indicate any other symptomatology, 
including painful or trick shoulder or elbow.  A July 1966 
Report of Medical Examination found a normal clinical 
evaluation.  A March 1971 examination, when the veteran was 
transferred to Fleet Reserve, rendered a normal clinical 
evaluation, particularly that the upper extremities were 
normal.  

Post-service, a May 2002 VA outpatient treatment note 
indicated that the veteran's right shoulder would undergo x-
ray regarding pain.  

The veteran underwent a September 2002 VA examination for 
residuals of dioxin exposure.  During the course of the 
assessment, the veteran related past personal history to 
include degenerative joint disease (DJD) of left knee and 
right shoulder, 1952; he further related that had had fallen 
off a piece of equipment in-service.  Physical examination 
found normal right shoulder movement.  The diagnosis included 
DJD of the right shoulder (and left knee) due to injury.  It 
does not appear that the assessor reviewed the veteran's 
claims file.  

In a June 2003 report of contact, the veteran apparently 
stated that he had not received treatment in service for the 
right shoulder, but it had caused discomfort ever since the 
accident.  The veteran clarified that he had not received 
treatment for either the service-connected left knee, or the 
shoulder, until seeking care in 2002 at the McAllen VAMC.  

In June 2003, the veteran underwent an orthopedic VA 
examination.  The examiner reviewed the veteran's service 
medical records, which is particularly evidenced by notations 
concerning in-service treatment for the veteran's knee 
injury, (as noted related above in this decision).  The 
examiner acknowledged the veteran's statement regarding the 
fall associated with the shoulder injury (and the knee 
injury), but noted that there was no treatment of such in the 
case file.  

The veteran alleged to the examiner that he had had the 
shoulder examined in 1954 in Japan and had been provided non-
steroidal anti-inflammatories.  The examiner noted that no 
treatment had been sought during the veteran's break in 
service from 1961 to 1966.  The veteran further stated that 
he had treatment with a corpsman, aspirin only, from 1967 to 
1971.  In 2002, he had been treated with Motrin.

At the examination, the veteran complained that pain in the 
right shoulder was aggravated by abduction and external 
rotation.  A physical examination found that the veteran was 
tender to palpation over the anterior glenohumeral aspect and 
pectoral insertions of the right shoulder.  Range of motion 
was performed with grimace and pain, and the examiner noted 
in terms of sensory, apprehension, Hawkins, pour test 
positive for right shoulder impingement.  An x-ray showed 
mild osteoarthritic changes of the bilateral 
acromioclavicular joints, which consisted of joint space 
narrowing and osteophyte formation.  The impression was mild 
osteoarthritis of bilateral acromioclavicular joints.  

The examiner opined that, in terms of the right shoulder, 
there was no nexus or evidence to support right shoulder 
claim or chronicity.

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 C.F.R. § 3.303(a) (2002).  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b); see Savage v. Gober, 10 Vet. App. 488 (1997).  

In this case, the veteran's service medical records are 
silent for any indication of an in-service right shoulder 
injury, or treatment thereof, and the first objective 
evidence of medical treatment for a right shoulder problem is 
from 2002.  The June 2003 VA examiner could not find any 
evidence in the claims file of in-service incurrence, nor 
could the examiner establish a nexus between a current right 
shoulder disability and an in-service event.  Thus, two out 
of the three elements of service connection have not been 
fulfilled.  

It is noted that at an earlier VA assessment (for dioxin 
exposure), the assessor related a right shoulder problem to 
an accident in 1952.  This conclusion, however, is not 
entitled to the same weight as the June 2003 opinion, because 
the latter examiner reviewed the claims file, and 
importantly, the veteran's service medical records.  The 
previous report, on the other hand, did not reflect a studied 
investigation into the veteran's claims file.  See LeShore v. 
Brown, 8 Vet. App. 405 (1995) (holding that a bare 
transcription in a medical record of the veteran's self-
reported history, unenhanced by medical analysis, does not 
constitute competent medical evidence).  

The recent Court decision in Washington v. Nicholson, No. 03-
1828 (U.S. Vet. App. November 2, 2005), emphasized the 
difference between a veteran offering testimony about factual 
matters of first-hand knowledge of in-service symptomatology 
and treatment, as opposed to testimony about a medical 
diagnosis or etiology.  Compare Cromley v. Brown, 7 Vet. App. 
376, 379 (1995) ( recognizing that laypersons are not 
qualified to render medical opinions).  The Court instructed 
that the credibility of the veteran affects the weight to be 
given to his testimony, in relation to other evidence of 
record.  Id. at 7.  

In this case, the veteran has repeatedly stated that when he 
hurt his knee in the in-service accident, he also fell on his 
shoulder, and the joint had bothered him ever since.  As 
such, the veteran's statements are about factual matters 
related to service events, and, from all indications, the 
veteran is credible in his representations about his military 
service (when and where he served, for example).  

Unlike the veteran in Washington, however, the veteran's 
service medical records in this case appear to be complete, 
and these records lack any indication, whatsoever, of a 
complaint regarding the veteran's right shoulder, or 
treatment thereof.  Notably, several periodic examinations 
after the time of the alleged injury failed to contain any 
finding regarding a right shoulder problem, and nor did the 
veteran voice any symptomatology on a 1966 Report of Medical 
History (which specifically asked the service member, "have 
you ever had, or have you now," a painful or trick 
shoulder).  

Also, the veteran's 1971 separation examination was negative 
for any clinical abnormalities.  Besides the veteran's 
statement that his shoulder had bothered him for 30 years, 
the record is otherwise devoid of evidence of continuity of 
symptomatology.  Post-service, the record lacks any evidence 
of complaint or treatment prior to the veteran filing his 
claim of service connection and a VA outpatient record in 
2002 noting pain in the right shoulder (almost five decades 
after the alleged injury).  

Thus, the probative medical evidence of record, which 
includes service medical records that cover years of active 
duty, fails to corroborate the veteran's statements regarding 
in service incurrence of a right shoulder problem due to a 
fall.  While the veteran seeks to invoke the combat 
presumption with 38 U.S.C.A. § 1154(a), its application is 
not appropriate.  That is, though the veteran served during 
the Korean Conflict, the medals he received do not signify 
that he was a combat veteran.  The veteran has not otherwise 
pointed to events such that it can be concluded that he 
"engaged in combat with the enemy" as intended by law.  Id.  

It is acknowledged that the veteran may not have had all of 
his medical complaints written down while serving in the 
Korean Conflict-however, medical examinations after that 
point did not mention a right shoulder injury, and nor did 
the veteran report that symptomatology (as noted above).  

Considering the veteran's statements in context of the 
medical evidence of record, the preponderance of the evidence 
is against the claim, and the benefit of the doubt doctrine 
is not for application.  



ORDER

Entitlement to service connection for a right shoulder 
disability is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


